Exhibit 10.2

Execution Version

DEAL CUSIP NUMBER: 21664UAF3

AMENDMENT NO. 1 TO TERM LOAN AGREEMENT

This AMENDMENT NO. 1 TO TERM LOAN AGREEMENT (this “Amendment”) is entered into
as of June 30, 2014 among (i) THE COOPER COMPANIES, INC., a Delaware corporation
(the “Borrower”), (ii) the Lenders (defined below) executing signatures page
hereto, and (iii) KEYBANK NATIONAL ASSOCIATION, as the administrative agent (the
“Administrative Agent”).

RECITALS:

A. The Borrower, the Administrative Agent and the lenders party thereto (each, a
“Lender” and collectively, the “Lenders”) are parties to the Term Loan
Agreement, dated as of September 12, 2013 (as the same may from time to time be
amended, restated or otherwise modified, the “Loan Agreement”).

B. The Borrower, the Administrative Agent and the Lenders party hereto desire to
amend the Loan Agreement to modify certain provisions thereof.

AGREEMENT:

In consideration of the premises and mutual covenants herein and for other
valuable consideration, the Borrower, the Administrative Agent and the Lenders
party hereto agree as follows:

Section 1. Definitions. Unless otherwise defined herein, each capitalized term
used in this Amendment and not defined herein shall be defined in accordance
with the Loan Agreement.

Section 2. Amendments and Limited Waivers.

2.1 Amendments to Section 1.01.

a. Section 1.01 of the Loan Agreement is hereby amended by inserting the
following new definitions in alphabetical order:

“Target” means, collectively, Sauflon Pharmaceuticals Limited, a company
organized under the laws of England and Wales, and various of its subsidiaries.

“Target Acquisition” means the acquisition of all or a controlling portion of
the Equity Interests of Target by a Subsidiary of the Borrower pursuant to the
Target Acquisition Documents.

“Target Acquisition Documents” means those certain Sale and Purchase Agreements
pursuant to which the Target Acquisition will be consummated, together with all
schedules, exhibits and annexes thereto and all side letters and agreements
affecting the terms thereof or entered into in connection therewith, in each
case, as amended, supplemented or otherwise modified from time to time to the
extent not prohibited or restricted by this Agreement.



--------------------------------------------------------------------------------

b. The definition of the term “Permitted Foreign Subsidiary Loans and
Investments” set forth in Section 1.01 of the Loan Agreement is hereby amended
and restated in full as follows:

“Permitted Foreign Subsidiary Loans and Investments” means (i) [Reserved];
(ii) other loans and Investments by a Credit Party to or in a Foreign Subsidiary
made on or after the Closing Date, so long as the aggregate amount of all such
other loans and Investments by all Credit Parties does not, at any time, exceed
the Permitted Foreign Subsidiary Basket Amount at such time; (iii) Indebtedness
of a Foreign Subsidiary owing to any Person (other than the Borrower or any of
its Domestic Subsidiaries), and any guaranty of such Indebtedness by a Credit
Party, so long as the aggregate principal amount of all such Indebtedness
pursuant to clauses (i) and (ii) does not at any time exceed the Foreign
Subsidiary Basket Amount then in effect; and (iv) in addition to any loans or
Investments permitted pursuant to clauses (i), (ii) or (iii) above, loans and
Investments by a Credit Party to or in a Foreign Subsidiary to pay all or part
of the consideration and related fees, costs and expenses in connection with the
Target Acquisition; provided that for purposes of determining compliance with
clauses (ii) and (iii) hereof, in the event that an item of proposed Investment
or Indebtedness to or in a Foreign Subsidiary meets the criteria of one or more
of the categories of Investments or Indebtedness permitted under Section 7.05 or
Section 7.04, respectively, as of the date of incurrence thereof, the Borrower
shall, in its sole discretion, classify all or a portion of such Investment or
Indebtedness under clause (ii) or clause (iii) hereof, as applicable, or under
such category of Investments or Indebtedness permitted under Section 7.04 or
Section 7.05, as applicable, and neither the Permitted Foreign Subsidiary Basket
Amount nor the Foreign Subsidiary Basket Amount, as applicable, shall be reduced
to the extent any such Investment or Indebtedness to or in a Foreign Subsidiary
is classified under such category of Investment or Indebtedness permitted under
Section 7.04 or Section 7.05, as applicable.

c. The definition of the term “Unrestricted Cash” set forth in Section 1.01 of
the Loan Agreement is hereby amended and restated in full as follows:

“Unrestricted Cash” means, at any time of determination, the sum of (i) the
aggregate amount of all cash deposits of the Borrower and its Subsidiaries
maintained in any demand deposit account, and (ii) the aggregate monetary value
of all money market funds of the Borrower and its Subsidiaries maintained in any
account of a securities intermediary, to the extent such cash deposits and money
market funds are free of any Lien or other encumbrance (other than (x) customary
Liens arising in the ordinary course of business which the depository
institution may have with respect to any right of offset against funds in such
account, and (y) customary holds for uncollected deposits).

2.2 Amendments to Section 7.02. Section 7.02 of the Loan Agreement is hereby
amended by (a) deleting the word “and” at the end of clause (g),
(b) re-lettering the existing clause (h) thereof as clause (i) and (c) adding
the following new clause (h) immediately following clause (g):

(h) the transfer or sale of any assets acquired by the Borrower or any of its
Subsidiaries in connection with the Target Acquisition; and

2.3 Amendment to Section 7.03. Section 7.03 of the Loan Agreement is hereby
amended by (a) deleting the word “and” at the end of clause (k), (b) deleting
the “.” at the end of clause (l) and replacing it with “; and” and (c) adding
the following new clause (m) at the end thereof:

(m) Liens on assets of Target securing Indebtedness assumed in connection with
the Target Acquisition and permitted under Section 7.04(c).

 

-2-



--------------------------------------------------------------------------------

2.4 Amendments to Section 7.04.

a. Section 7.04(c) of the Loan Agreement is hereby amended and restated in full
as follows:

(c) Indebtedness assumed in connection with a Permitted Acquisition, provided
that (i) such Indebtedness was not incurred in contemplation of such Permitted
Acquisition, (ii) other than with respect to any Indebtedness assumed in
connection with the Target Acquisition, no Default or Event of Default shall
then exist or at the time such Indebtedness is assumed by the Borrower will
exist and (iii) the Borrower and its Subsidiaries shall be in compliance with
the financial covenants set forth in Section 7.07 both immediately before and
after giving pro forma effect to the assumption of such Indebtedness;

b. Section 7.04 of the Loan Agreement is hereby amended by (a) deleting the word
“and” at the end of clause (j), (b) deleting the “.” at the end of clause
(k) and replacing it with “; and” and (c) adding the following new clause (l) at
the end thereof:

(l) Indebtedness issued or incurred by the Borrower or any Subsidiary in order
to finance or refinance all or part of the consideration and related costs, fees
and expenses in connection with the Target Acquisition, whether such
Indebtedness is issued to one or more sellers of Target or otherwise and whether
such Indebtedness is issued or incurred prior to or subsequent to the
consummation of the Target Acquisition, provided that, in each case, (i) the
aggregate principal amount of Indebtedness issued or incurred under this clause
(l) does not exceed the aggregate purchase price for Target pursuant to the
Target Acquisition Documents plus the amount of any fees, costs and expenses
related to such acquisition or such issuance or incurrence of Indebtedness and
(ii) the Borrower and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section 7.07 both immediately before and after giving pro
forma effect to the incurrence of such Indebtedness.

2.5 Amendments to Section 7.05. Section 7.05 of the Loan Agreement is hereby
amended by (a) deleting the word “and” at the end of clause (m), (b) deleting
the “.” at the end of clause (n) and replacing it with “; and” and (c) adding
the following new clause (o) at the end thereof:

(o) any Guaranty Obligations of the Borrower or any Subsidiary (i) constituting
Indebtedness permitted pursuant to Section 7.04(c) and (ii) with respect to
Indebtedness incurred pursuant to Section 7.04(l).

2.6 Amendments to Section 7.06. Section 7.06 of the Loan Agreement is hereby
amended by (a) deleting the word “and” at the end of clause (d), (b) deleting
the “.” at the end of clause (e) and replacing it with “; and” and (c) adding
the following new clause (f) at the end thereof:

(f) after consummation of the Target Acquisition, Target may declare and pay or
make Capital Distributions to the holders of minority interests in Target in
connection with the acquisition by the Borrower, directly or indirectly, of
Target’s Equity Interests held by such holders of minority interests.

2.7 Limited Waivers. Solely to the extent relating to the consummation of the
Target Acquisition, the Lenders hereby waive (a) the requirement under clause
(ii) of the definition of “Permitted Acquisition” that no Default or Event of
Default shall exist prior to or immediately after giving effect to

 

-3-



--------------------------------------------------------------------------------

the Target Acquisition (provided that the requirements specified in the provisos
of Section 7.04(c) and Section 7.04(l) of the Loan Agreement, as amended by this
Amendment, shall not be waived by this Section 2.7), (b) the requirements under
clause (v) of the definition of “Permitted Acquisition” that the Borrower
deliver historical financial statements of Target and a certificate of an
Authorized Officer demonstrating the computation of the financial covenants set
forth in Section 7.07 on a pro forma basis and (c) the requirements under
Section 7.08 of the Loan Agreement in connection with any Indebtedness issued or
incurred pursuant to Section 7.04(l) of the Loan Agreement, as amended by this
Amendment.

Section 3. Effectiveness. This Amendment shall be effective on the date upon
which each of the following conditions precedent has been satisfied (the
“Effective Date”):

3.1 This Amendment shall have been executed by the Borrower, each Subsidiary
Guarantor, the Administrative Agent and the Required Lenders, and counterparts
hereof as so executed shall have been delivered to the Administrative Agent.

3.2 The Administrative Agent shall have received all documented out-of-pocket
expenses (including reasonable fees and disbursements of counsel to the
Administrative Agent, to the extent invoiced on or prior to the Effective Date)
in connection with the preparation, negotiation and effectiveness of this
Amendment and the other documents being executed or delivered in connection
herewith.

Section 4. Miscellaneous.

4.1 Representations and Warranties. The Borrower and each Subsidiary Guarantor,
by signing below, hereby represents and warrants to the Administrative Agent and
the Lenders that:

a. the Borrower and each Subsidiary Guarantor has the legal power and authority
to execute and deliver this Amendment;

b. the officers executing this Amendment on behalf of the Borrower and each
Subsidiary Guarantor have been duly authorized to execute and deliver the same
and bind the Borrower or such Subsidiary Guarantor with respect to the
provisions hereof;

c. no Default or Event of Default exists under the Loan Agreement, nor will any
occur immediately after the execution and delivery of this Amendment;

d. this Amendment constitutes the legal, valid and binding agreement and
obligation of the Borrower and each Subsidiary Guarantor, enforceable in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law);
and

e. each of the representations and warranties set forth in Article V of the Loan
Agreement is true and correct in all material respects as of the date hereof,
except to the extent that any thereof expressly relate to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects as of the date when made.

4.2 Loan Agreement Unaffected. Each reference to the Loan Agreement in any Loan
Document shall hereafter be construed as a reference to the Loan Agreement as
amended or waived hereby. Except as herein otherwise specifically provided, all
provisions of the Loan Agreement shall remain in full force and effect and be
unaffected hereby. This Amendment shall be a Loan Document.

 

-4-



--------------------------------------------------------------------------------

4.3 Subsidiary Guarantor Acknowledgment. Each Subsidiary Guarantor, by signing
this Amendment:

a. consents and agrees to and acknowledges the terms of this Amendment;

b. acknowledges and agrees that all of the Loan Documents to which such
Subsidiary Guarantor is a party or is otherwise bound shall continue in full
force and effect and that all of such Subsidiary Guarantor’s obligations
thereunder shall be valid and enforceable and shall not be impaired or limited
by the execution or effectiveness of this Amendment; and

c. acknowledges and agrees that (i) notwithstanding the conditions to
effectiveness set forth in this Amendment, such Subsidiary Guarantor is not
required by the terms of the Loan Agreement or any other Loan Document to which
such Subsidiary Guarantor is a party to consent to the amendments to the Loan
Agreement effected pursuant to this Amendment and (ii) nothing in the Loan
Agreement, this Amendment or any other Loan Document shall be deemed to require
the consent of such Subsidiary Guarantor to any future amendments or
modifications to the Loan Agreement.

4.4 Entire Agreement. This Amendment, together with the Loan Agreement and the
other Loan Documents, integrates all the terms and conditions mentioned herein
or incidental hereto and supersedes all oral representations and negotiations
and prior writings with respect to the subject matter hereof.

4.5 Counterparts This Amendment may be executed in any number of counterparts,
by different parties hereto in separate counterparts and by facsimile signature,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.

4.6 Governing Law. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW). TO THE FULLEST EXTENT PERMITTED BY LAW, THE BORROWER
HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW
OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK GOVERNS THIS AMENDMENT OR
ANY OF THE OTHER LOAN DOCUMENTS.

4.7 JURY TRIAL WAIVER. EACH OF THE PARTIES TO THIS AMENDMENT HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS
(INCLUDING, WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS
RELATING TO ANY OF THE FOREGOING), OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

[Signature pages follow.]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first above written.

 

THE COOPER COMPANIES, INC., as the Borrower By:  

/s/ Brian G. Andrews

  Name:   Brian G. Andrews   Title:   Treasurer

KEYBANK NATIONAL ASSOCIATION,
as the Administrative Agent, Co-Lead Arranger and a Lender

By:  

/s/ Marianne T. Meil

Name:   Marianne T. Meil Title:   Senior Vice President

 

-6-



--------------------------------------------------------------------------------

Each of the undersigned Subsidiary

Guarantors acknowledges the terms of and

consents to the foregoing:

COOPERVISION, INC. By:  

/s/ Brian G. Andrews

  Name:   Brian G. Andrews   Title:   Treasurer COOPERSURGICAL, INC. By:  

/s/ Brian G. Andrews

  Name:   Brian G. Andrews   Title:   Treasurer TCC ACQUISITION CORP. By:  

/s/ Brian G. Andrews

  Name:   Brian G. Andrews   Title:   Treasurer COOPER MEDICAL, INC. By:  

/s/ Brian G. Andrews

  Name:   Brian G. Andrews   Title:   Treasurer ORIGIO, INC. By:  

/s/ Brian G. Andrews

  Name:   Brian G. Andrews   Title:   Treasurer

 

-7-



--------------------------------------------------------------------------------

Signature Page to

Amendment No. 1 dated as of June 30, 2014

to the

Term Loan Agreement among THE COOPER COMPANIES, INC., as the Borrower,

Key Bank National Association, as the Administrative Agent, and

the Lenders Party Thereto

 

Name of Institution:    Bank of America, N.A.    By:   

/s/ John C. Plecque

      Name:    John C. Plecque       Title:    Senior Vice President



--------------------------------------------------------------------------------

Signature Page to

Amendment No. 1 dated as of June 30, 2014

to the

Term Loan Agreement among THE COOPER COMPANIES, INC., as the Borrower,

Key Bank National Association, as the Administrative Agent, and

the Lenders Party Thereto

 

Name of Institution:   

DNB BANK ASA, NEW YORK BRANCH

as Co-Lead Arranger, Co-Bookrunner and Co-Syndication Agent

   By:   

/s/ Kristie Li

      Name:    Kristie Li       Title:    Vice President      

/s/ Bjorn E. Hammerstad

      Name:    Bjorn E. Hammerstad       Title:    Senior Vice President    DNB
CAPITAL LLC, as Lender    By:   

/s/ Kristie Li

      Name:    Kristie Li       Title:    Vice President      

/s/ Bjorn E. Hammerstad

      Name:    Bjorn E. Hammerstad       Title:    Senior Vice President



--------------------------------------------------------------------------------

Signature Page to

Amendment No. 1 dated as of June 30, 2014

to the

Term Loan Agreement among THE COOPER COMPANIES, INC., as the Borrower,

Key Bank National Association, as the Administrative Agent, and

the Lenders Party Thereto

 

Name of Institution:    Union Bank, N.A.    By:   

/s/ Henry G. Montgomery

      Name:    Henry G. Montgomery       Title:    Vice President



--------------------------------------------------------------------------------

Signature Page to

Amendment No. 1 dated as of June 30, 2014

to the

Term Loan Agreement among THE COOPER COMPANIES, INC., as the Borrower,

Key Bank National Association, as the Administrative Agent, and

the Lenders Party Thereto

 

Name of Institution:    HSBC Bank, USA NA    By:   

/s/ Mario De Lecce

      Name:    Mario De Lecce       Title:    Vice President



--------------------------------------------------------------------------------

Signature Page to

Amendment No. 1 dated as of June 30, 2014

to the

Term Loan Agreement among THE COOPER COMPANIES, INC., as the Borrower,

Key Bank National Association, as the Administrative Agent, and

the Lenders Party Thereto

 

Name of Institution:    Citibank, N.A.    By:   

/s/ Marni McManus

      Name:    Marni McManus       Title:    Vice President (Managing Director)



--------------------------------------------------------------------------------

Signature Page to

Amendment No. 1 dated as of June 30, 2014

to the

Term Loan Agreement among THE COOPER COMPANIES, INC., as the Borrower,

Key Bank National Association, as the Administrative Agent, and

the Lenders Party Thereto

 

Name of Institution:    Bank of the West    By:   

/s/ Joel Harvill

      Name:    Joel Harvill       Title:    Vice President



--------------------------------------------------------------------------------

Signature Page to

Amendment No. 1 dated as of June 30, 2014

to the

Term Loan Agreement among THE COOPER COMPANIES, INC., as the Borrower,

Key Bank National Association, as the Administrative Agent, and

the Lenders Party Thereto

 

Name of Institution:    U.S. Bank National Association    By:   

/s/ Joseph M. Schnorr

      Name:    Joseph M. Schnorr       Title:    Senior Vice President